DETAILED ACTION
Applicant’s election without traverse of oligonucleotide, cell adhesion molecule, , siRNA, SEQ ID NO: 1, hematopoietic cell, lysine residue 76, and DPPE, in the reply filed on 11/9/20 is acknowledged.
The elected subject matter is allowable (the instant liposome comprising the specific siRNAs comprising SEQ ID NOs: 1-7). The restriction requirement, as set forth in the Office action mailed on 8/7/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species election requirement between siRNA and peptides has been withdrawn.  Claims 11-13 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-4, 10-15, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peer et al. (US 2011/0177155 A1), in view of Wang et al. (Biomaterials, 33, 20, 2012, 5107-5114), Cox (US 2012/0077734 A1), and Burianek et al. (Seminars in Cell & Developmental Biology, 24, 2013, 258-266), and Bidwell et al. (Expert Opin. Drug Deliv.,2009, 6(10), 1033-1047).
The Peer et al., Wang et al., and Cox references are of record and cited in the previous office action.
Peer et al. teach that an anti-integrin antibody can be a targeting moiety to be conjugated to a carrier particle such as a liposome.  An integrin ligand can be used as a targeting moiety as well [0288].  Peer et al. teach that liposomes comprise multiple layers, wherein layers can comprise different agents.  Peer et al. teach that the liposome can deliver various agents including siRNAs and small molecules [0025].
Peer et al. teach that a liposome can be about 100 nm in diameter with two functional layers [0074] and [0197].  Peer et al. teach that a layer can comprise PEG, for example [0190].  Peer et al. teach that liposomes are microscopic spheres having an aqueous core surrounded by one or more outer layers made up of lipids arranged in a bilayer configuration [0192].  Therefore, Peer et al. teach that the liposome has an internal cavity and can have a targeting moiety.

Peer et al. teach that liposomes can be formed from phosphatidylcholines [0195]-[0196] and teach incorporation of DPPE.  For the purpose of stabilizing the lipid membrane, it is preferred to add an additional lipid component, such as cholesterol.
[0130] The terms "composition" or "pharmaceutical composition" are used interchangeably herein and refers to compositions or formulations that usually comprise an excipient, such as a pharmaceutically acceptable carrier that is conventional in the art and that is suitable for administration to mammals, and preferably humans or human cells.
Therefore, Peer et al. teaches the design and usage of liposomes and teaches each of the instantly recited structural requirements for the liposome of the instant claims other than the agent being specific for WASp.
Wang et al. teach that CD44 (a cell adhesion molecule) antibody-targeted liposomal nanoparticles are successful gene therapy vectors (title, abstract).  Therefore, it would have been obvious to target an antibody to CD44 to assist in delivery of a liposome carrying a nucleic acid.
Cox teaches [0006] methods for treating a subject with a disease or condition in which macrophages play a pathogenic role comprising administering to the subject an agent that inhibits Wiskott-Aldrich syndrome protein (WASP) or down regulates expression of Wiskott-Aldrich syndrome protein (WASP).

Cox teaches that [0017] the disease or condition can be, for example, cancer, chronic inflammatory disease, arthritis, atherosclerosis or osteoporosis. Where the disease is cancer, inhibiting Wiskott-Aldrich syndrome protein (WASP) or down regulating expression of Wiskott-Aldrich syndrome protein (WASP) may inhibit tumor progression and/or metastasis. For example, the agent may inhibit tumor cell invasiveness, inhibit tumor cell metastasis, and/or inhibit tumor vascularization. The cancer can be, for example, a prostate, pancreas, colon, brain, liver, lung, head or neck cancer, or in particular breast cancer.
Cox teaches that WASP is expressed exclusively in hematopoietic cells [0004].  Therefore, when utilizing the liposome of Peer et al. to direct an agent to WASP, it would have been obvious to select hematopoietic cells because WASP was known to be expressed only in hematopoietic cells.  
Therefore, it was known to inhibit WASP for the treatment of cancers and that WASP is expressed exclusively in hematopoietic cells.  It would have therefore been obvious to target a hematopoietic malignancy with the WASP inhibitor, more specifically siRNA.
Cox teaches that WASP is mutated in Wiskott-Aldrich syndrome.  Therefore, WASP is an obvious target in Wiskott-Aldrich syndrome.
in vivo (page 259).  Selection of a specific peptide that targets WASp at lysine residues 76 or 81 is a matter of design choice given that there was clear motivation to target WASp at this location and one would expect for any peptide that binds to WASp at these positions to have the same effect.
For example, Bidwell et al. teach that therapeutic peptides have ease of rational design and target specificity.  Bidwell et al. teach that peptides are advantageous because they are highly specific for the interaction of interest, and they are much more easily developed than small molecule inhibitors of the same interactions (abstract).  Bidwell et al. is evidence that it was known to utilize peptide inhibitors.


Allowable Subject Matter
Claims 6 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 22 and 23 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMY H BOWMAN/Primary Examiner, Art Unit 1635